DETAILED ACTION
This office action is in response to application 16/747,345 filed January 20, 2020.
Claims 1-19 have been examined.
The Information Disclosure Statement (ID) sent 01/20/2020 has been considered.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4, 7-11, and 14 are rejected under 5 U.S.C. 102(a)(2) and 35 U.S.C. 102(a)(2) as being anticipated by Borchers (Borchers et al., US 8,255,618)

Regarding claim 1, teaches A memory system comprising: a plurality of queues (Borchers, column 5, lines 52-60 discloses queues 212a, 212b, and 212c.   See also Borchers, column 1 line 47-60 that discloses the command dispatcher contains a unified command buffer containing slots dedicated to the memory partitions based on the priorities of each partition.   
for holding respective subsets of a plurality of commands with different priorities;  (Borchers, column 6, lines 52-60 discloses queue 212a may be a high priority queue, queue 212b may be a medium priority queue, and queue 212c may be a low priority queue.   See also Borchers, column 2, lines 51-59 that discloses the slots that make up the command dispatcher queues are allocated based on the respective priorities of each of the memory partitions that are the source of the data.   See Borchers Fig. 3 and supporting paras column 8, line 34-43 that discloses a command dispatch buffer 300 which is an example of a plurality of queues for scheduling at the device.   See Borchers column 1, line 48-60 that discloses the Arbiter schedules based on priorities and Borchers column 6 line 8-18 that discloses command dispatcher queues are scheduled based on priorities.)
a scheduler configured to schedule the plurality of commands for processing based on respective priorities  (Borchers, column 6, line 20-34 discloses the queues are sampled (i.e. processed) based on the respective weights assigned to each queue where a weight is an example of a priority.) and expected completion times of the commands; (Borchers, column 13, 45-62 discloses the latency estimate indicates the estimated amount of time that currently pending memory operations commands for each respective memory device will take to complete execution.  See also Borchers, column 14, lines 7-19 that discloses the commands are scheduled per the expected latency.)
and a decoder operably coupled to the plurality of queues for receiving and decoding the commands (Borchers column 7, lines `30-32 discloses that the memory system may include a decoder/translator 233 to perform functions such as decoding received memory commands into respective sub-commands)
according to their respective schedules, as determined by the scheduler.  (Borchers, column 6, line 20-34 discloses a work schedule that is based on the respective weights.  Borchers column 5, line 55-61 discloses different weights are assigned to different priorities. See also Borchers column 1, lines 55-57 that discloses the work schedule may be based on the respective priorities of each of the memory partitions.  )

Regarding claim 2, Borchers teaches all of the limitations of claim 1 above.  Borchers further teaches wherein the expected completion time for each of the plurality of commands includes expected execution time.  (Borchers, column 13, 45-62 discloses the latency estimate indicates the estimated amount of time that currently pending memory operations commands for each respective memory device will take to complete execution.)

Regarding claim 3, Borchers teaches all of the limitations of claim 2 above.  Borchers further teaches wherein the expected completion time for each of the plurality of commands includes expected wait time.  (Borchers, column 16, lines 53-67 discloses the latency includes the respective cumulative latency estimate for commands that are awaiting execution, which would including the waiting time.)

Regarding claim 4, Borchers teaches all of the limitations of claim 1 above.  Borchers further teaches wherein the system determines the expected completion time by estimating execution latency of the decoder.  (Borchers column 16, liens 53-67 discloses the latency times may indicate the time it will take to complete execution of the commands.   Borchers column 7, lines 30-32 discloses that the memory system may include a decoder/translator 233 to perform functions such as decoding received memory commands into respective sub-commands, thus would be included in the execution latency of the decoder.)

Regarding claim 7, Borchers teaches all of the limitations of claim 1 above.  Borchers further teaches wherein, in scheduling the plurality of commands for processing, the scheduler considers, for each of the commands, an updated priority which is determined based on a current priority of the command, predicted execution time of the command and predicted wait time of the command.  (Borchers column 14, lines 33-45 discloses that after each command completion, the system may update the expected cumulative estimates.  Borchers, column 6, lines 20-34 discloses the queues are sampled (i.e. processed) based on the respective weights assigned to each memory partition which is associated with a queue. Borchers, column 13, 45-62 discloses the latency estimate indicates the estimated amount of time that currently pending memory operations commands for each respective memory device will take to complete execution.   Borchers, column 16, lines 53-67 discloses the latency includes the respective cumulative latency estimate for commands that are awaiting execution, which would including the waiting time.  Borchers, column 14, lines 7-19 that discloses the commands are scheduled or returned to the host per the expected latency.   Thus the 

Regarding claim 8, A method (Borchers [Abstract] discloses both a memory device and methods for dispatching memory commands) for scheduling and sending commands (Borchers [Abstract] and column 1, lines 48-59 discloses a schedule of memory operation commands.   Borchers Fig.1 Queue Arbiter and/or Command Dispatcher and supporting paras column 1 line 51 to column 2 line 65 that describes the implementation of the schedule) 
to a decoder, (Borchers column 7, lines 30-32 discloses that the memory system may include a decoder/translator 233 to perform functions such as decoding received memory commands into respective sub-commands) 
the method comprising: queueing respective subsets of commands in respective queues; (Borchers column 7, lines 30-32 discloses that the memory system may include a decoder/translator 233 to perform functions such as decoding received memory commands into respective sub-commands) 	
scheduling the commands for processing by the decoder, using a scheduler, based on respective priorities (Borchers, column 6, line 20-34 discloses a work schedule that is based on the respective weights, where the scheduler may be either the Queue Arbiter and/or the Command Dispatcher. and expected completion times of the commands;  (Borchers, column 13, 45-62 discloses the latency estimate indicates the estimated amount of time that currently pending memory operations commands for each respective memory device will take to 
and  transmitting the commands from the queues to the decoder for processing according to their respective schedules, as determined in the scheduling operation.  (Borchers FIG.2 and supporting paras  that discloses commands from the host computing device queues travel to the queue arbiter, then to the decoder/translator, and then to the command dispatchers for dispatching to the plurality of command queues that transmit data to the plurality of memory devices.  Borchers column 5, lines 61-67 discloses the commands are dispatches by a scheduler based on their respective weights, which is an example of according to their respective schedules, as determined in the scheduling operation)

Regarding claim 9, Borchers teaches all of the limitations of claim 8 above.  
The remainder of claim 9 recites limitations detailed in claim 2 above, and thus is rejected based on the teachings and rationale of claim 2 above.

Regarding claim 10, Borchers teaches all of the limitations of claim 9 above.  
The remainder of claim 10 recites limitations detailed in claim 3 above, and thus is rejected based on the teachings and rationale of claim 3 above.

Regarding claim 11, Borchers teaches all of the limitations of claim 8 above.  
The remainder of claim 11 recites limitations detailed in claim 4 above, and thus is rejected based on the teachings and rationale of claim 4 above.
Regarding claim 14, Borchers teaches all of the limitations of claim 8 above.
The remainder of claim 14 recites limitations detailed in claim 7 above, and thus is rejected based on the teachings and rationale of claim 7 above.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5-6, 12-13, and 15-19 are rejected under 35 U.S.C. 103 as being unpatentable over Borchers as disclosed in claims 1-4, 8, and 11-12 and further in view of Ryabinin (Ryabinin et al., US 2017/0123898 A1).

Regarding claim 5, Borchers teaches all of the limitations of claim 4 above.  
However, Borchers  does not explicitly teach wherein the system estimates execution latency of the decoder based on syndrome weight.
Ryabinin, of a similar field of endeavor, further teaches wherein the system estimates execution latency of the decoder based on syndrome weight. (Ryabinin [Abstract] teaches that there may be an ECC decoder to initiate decoding of a codeword or subcode using a particular 
Borchers and Ryabinin are in a similar field of endeavor as both relate to scheduling memory commands and/or memory sub commands.   Thus it would have been obvious to a person of ordinary skill in the art before the time of the claimed invention to incorporate the syndrome weighted BER to estimate the latency of a command into the solution of Borchers.  One would be motivated to do so in order to (Ryabinin [0069]) reduce the average decoding latency of the sub codes by performing the more quickly decodable sub codes as a priority.  


Regarding claim 6, The combination of Borchers and Ryabinin teaches all of the limitations of claim 5 above.  
Ryabinin further teaches wherein the syndrome weight is based on a parity check matrix of an error correcting code used by the decoder.  (Ryabinin [0029] that discloses the calculation of the syndrome weight based on the parity check matrix H)


Regarding claim 12,  Borchers teaches all of the limitations of claim 11 above.  However, Borchers does not explicitly teach wherein the scheduling of the commands for processing by the decoder comprises: estimating execution latency of the decoder based on syndrome weight.
Ryabinin, of a similar field of endeavor, further teaches wherein the scheduling of the commands for processing by the decoder comprises: estimating execution latency of the decoder based on syndrome weight.  (Ryabinin [Abstract] teaches that there may be an ECC decoder to initiate decoding of a codeword or subcode using a particular operating mode based on the BER estimate.   Ryabinin [0010] teaches that syndrome weights generally indicate a number of expected bit errors and is considered a form of BER estimation.  Ryabinin [0069] discloses that the memory system may process memory commands according to the bit error rate estimate , thus may be based on a syndrome weight which is a form of BER.)
Borchers and Ryabinin are in a similar field of endeavor as both relate to scheduling memory commands and/or memory sub commands.   Thus it would have been obvious to a person of ordinary skill in the art before the time of the claimed invention to incorporate the syndrome weighted BER to estimate the latency of a command into the solution of Borchers.  One would be motivated to do so in order to (Ryabinin [0069]) reduce the average decoding latency of the sub codes by performing the more quickly decodable sub codes as a priority.  


Regarding claim 13, The combination of Borchers and Ryabinin teaches all of the limitations of claim 12 above.
The remainder of claim 13 recites limitations detailed in claim 6 above, and thus is rejected based on the teachings and rationale of claim 6 above.


Regarding claim 15, A memory controller comprising: a plurality of queues for holding respective subsets of a plurality of commands with different priorities; (Borchers, column 5, lines 52-60 discloses queues 212a, 212b, and 212c.   See also Borchers, column 1 line 47-60 that discloses the command dispatcher contains a unified command buffer containing slots dedicated to the memory partitions based on the priorities of each partition.   See also Borchers, column 2, lines 13-20 that discloses the command dispatchers maintains a linked list of memory operations commands for each of the plurality of memory devices, where each linked list is an example of a queue. )
a scheduler to determine or update a priority for each of the commands using a metric function,  (Examiner notes that consistent with paragraph [0070] of the instant application, a function that schedules a command based on the commands current priority, its predicted execution time and/or its predicted wait time is an example of a metric function.  Borchers, column 6, line 20-34 discloses a work schedule that is based on the respective weights.  Borchers, column 5, lines 20-34 discloses the weights are a form of priority.  Borchers, column 13, 45-62 discloses the latency estimate indicates the estimated amount of time that currently pending memory operations commands for each respective memory device will take to complete execution.  )
and to schedule the commands based on the determined or updated priorities of the commands; (Borchers column 14, lines 33-45 discloses that after each command completion, the system may update the expected cumulative estimates.  Borchers, column 6, lines 20-34 
for receiving and processing the commands according to a schedules for each command, as determined by the scheduler.  (Borchers, column 6, line 20-34 discloses the queues are sampled (i.e. processed) based on the respective weights assigned to each queue.
Borchers, column 5, lines 52-60 discloses queues 212a, 212b, and 212c.  See also Borchers, column 2, lines 13-20 that discloses the command dispatchers maintains a linked list of memory operations commands for each of the plurality of memory devices, where each linked list is an example of a queue.  Borchers, column 3 lines 51 through column 4 line 65.  Thus the Memory Controller Queue Arbiter and Command Dispatchers receives and processes commands from the Host Partition queues and schedules them in the Command Queues 234a-236b.)

However, Borchers does not explicitly disclose and an error-correction code (ECC) decoder operably coupled to the plurality of queues.
Ryabinin, of a similar field of endeavor, further discloses and an error-correction code (ECC) decoder operably coupled to the plurality of queues  (Ryabinin [0031]-[0032] discloses an ECC decoder receives command from the host and provides the commands to the ECC decoder 125.)
Borchers and Ryabinin are in a similar field of endeavor as both relate to scheduling memory commands and/or memory sub commands.   Thus it would have been obvious to a person of ordinary skill in the art before the time of the claimed invention to incorporate the syndrome weighted BER estimated latency to the ECC decoder interface of a command into the 
The reasons for obviousness with respect to incorporating Ryabinin into the solution of Borchers for claims 16-19 are the same as those presented for claim 15 above.


Regarding claim 16, The combination of Borchers and Ryabinin teaches all of the limitations of claim 15 above.
wherein the metric function determines or updates the priority for each of the commands based on a current priority of the command, an expected execution time of the command, and an expected wait time for the command.  (Borchers column 14, lines 33-45 discloses that after each command completion, the system may update the expected cumulative estimates.  Borchers, column 6, lines 20-34 discloses the queues are sampled (i.e. processed) based on the respective weights assigned to each memory partition which is associated with a queue. Borchers, column 13, 45-62 discloses the latency estimate indicates the estimated amount of time that currently pending memory operations commands for each respective memory device will take to complete execution.   Borchers, column 16, lines 53-67 discloses the latency includes the respective cumulative latency estimate for commands that are awaiting execution, which would including the waiting time.  Borchers, column 14, lines 7-19 that discloses the commands are scheduled or returned to the host per the expected latency.   Thus the scheduling of the commands would be based on the priority of the individual 


Regarding claim 17, The combination of Borchers and Ryabinin teaches all of the limitations of claim 15 above.
Borchers further teaches wherein the metric function is selected in accordance with at least one of the following maximize throughput, minimize worst case latency, and improve quality-of-service of the memory controller.  (Borchers Fig. 8 element 860 and supporting paras column 17, lines 21-33, that discloses if the latency estimate is above a latency threshold, the command is return to the host device without being processed, thus insuring the worst case latency does not exceed the threshold, an example of minimize worst case latency).


Regarding claim 18, The combination of Borchers and Ryabinin teaches all of the limitations of claim 15 above.
Ryabinin further discloses further comprising an ECC component in which the plurality of queues, the scheduler and the ECC decoder are embodied.  (Ryabinin [0027] discloses that the ECC decoder 125 processes sub codes based in part on the syndrome weight of the sub code to estimate the number of bit errors likely to be present in the sub code.   Thus the solution of Borchers shown in Fig. 6 that shows a Memory Controller that processes a plurality of queues via the Queue Arbiter 631 according to the priorities of the queues and the latencies 


Regarding claim 19, The combination of Borchers and Ryabinin teaches all of the limitations of claim 15 above.
 further comprising a control component including a processor, the scheduler being embodied in the control component.  (Borchers Fig. 6 where the memory controller 630 is an example of a control component, that includes a scheduler (queue arbiter 631 and command dispatcher 633) that includes a response processor 639)


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JANICE M. GIROUARD whose telephone number is (469)295-9131. The examiner can normally be reached M-F 9:30 - 7:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tim Vo can be reached on 571-272-3642. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.M.G./Examiner, Art Unit 2138                                                                                                                                                                                                        
/William E. Baughman/Primary Examiner, Art Unit 2138